Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 Response to Amendment
The amendment submitted 04/26/2022 has been entered. Claims 1, 3-11, and 13-20 remain pending. Claims 2 and 12 have been cancelled.  New claims 21 and 22 have been added. 
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not fully persuasive. The amendments to the claims necessitate new or modified grounds of rejection. Please see new or modified grounds of rejection below.
(a) Regarding the rejections under 35 USC 112: 
(i) The Applicant argues the amendments to the claims to recite “positive multiphase flows” instead of “positive multiphase flow rates” renders the claims definite and further defines the intended meaning of “positive multiphase flows” to be flow in a direction from the compressors inlet to its outlet. 
(ii) The Examiner respectfully disagrees. It wasn’t the direction the flow travel which rendered the claim indefinite but the degree and manner, i.e. whether the claim requires the machine to not experience surge induced by boundary layer separation with any two or more positive multiphase flows or with all possible positive multiphase flows and for which manners of operation (e.g. within or outside normal operating envelopes) is within the claim’s scope. These issues of indefiniteness are not resolved in the amended claims and for this reason the rejections are hereby maintained. 
(iii) The Examiner suggests the subject limitations may be omitted without reducing potential future patent protection since, as admitted by the Applicant (Pars 0037-0038), subject limitations (as interpreted by Applicant’s arguments) is inherent to any machine utilizing blades having a chord angle less than the stall angle of the blades which is a feature the claims already require. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 recite “do not experience surge induced by boundary layer separation with positive multiphase fluid flows” which is indefinite because it is unclear whether “with positive multiphase fluid flows” requires not experiencing surge induced by boundary layer separation at any two or more positive multiphase fluid flows or not experiencing surge induced by boundary layer separation at any multiphase fluid flows. 
For example, Torkildsen discloses that the machine operates within an operating envelope bounded by a surge line which is a flow rate below which boundary separation will occur; therefore, since the minimum flow rate of the operating envelope is positive and within said operating envelope the machine does not experience surged induced by boundary layer separation, it would teach the subject claim limitation if “with positive multiphase fluid flow rates” is interpreted as being any one or discrete group of positive flow rates. 
However, the above disclosure of Torkildsen would not disclose the surge line at a flow rate approaching zero as would be required if “with positive multiphase fluid flows” as intended to require not experiencing surge induced by boundary layer separation at all positive multiphase fluid flows (i.e. including a flow rate infinitesimally larger than zero). 
For the purpose of examination, based upon context from Applicant’s specification and drawings, “with positive multiphase fluid flows” will be interpreted as requiring the machine to not experience surge induced by boundary layer separation with any positive multiphase fluid flows of which the machine is capable of producing. 
Claims 3-10, 13-16, and 18-22 depend from one of claims 1, 11, and 17 and inherit all deficiencies of the parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-9, 11, 13-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140147243 to Torkildsen in view of US 8449255 to Tadayon in further view of US 4483659 to Armstrong.
(a) Regarding claim 1: 
(i) Torkildsen discloses a subsea (see abstract) fluid pressure-increasing machine (see title), comprising: 
an elongated member (inner hub assembly 210) rotatable about a longitudinal axis (102); 
a motor system (motor 122) mechanically engaged to the member so as to rotate the member about the longitudinal axis in a rotation direction (Par 0023); and 
a plurality of impellers (axial sections on which a row of impellers 220/222 are attached) each impeller comprising a plurality of individual blades (impellers 220/222), each blade having a leading edge, a trailing edge, a suction side, a chord length, and a chord line defined by a line between the leading and trailing edges (Figs 2A/3A-B), 
each impeller being fixedly mounted to the member (Par 0023) such that a chord angle of each blade is defined by an angle between the chord line and the rotation direction is less than or equal to a stall angle at which a maximum force is exerted on a multiphase fluid (operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021, and therefore surge ; “wet gas”, see abstract; “fluid including a gas and liquid phases”, Par 0009) in a direction primarily parallel to the longitudinal axis when the member is rotated in the rotation direction (central axis 102, solid arrows 202/204, solid arrows 232/234, fluid flow direction being “dotted white arrow” Par 0022; Figs 1/2A/2B); 
wherein the machine is configured for subsea deployment (see abstract) and does not experience surge induced by boundary layer separation with positive multiphase fluid flows (machine operated with positive multiphase fluid flows within operating envelope, i.e. above “surge line”, Par 0021) when operated within the operating envelope (Par 0021).
(ii) Torkildsen does not explicitly disclose: 
wherein each of the plurality of impellers comprises at least one opening extending through each individual blade at a location between the leading edge and the trailing edge, such that the chord length of each blade is configured to be reduced while a pressure gradient along a streamline through the impeller is also reduced, 
wherein the at least one opening comprises a slot on the suction side, the slot extending radially outward between the longitudinal axis and a radially outlying tip of the blade, nor 
wherein the machine does not experience surge induced by boundary layer separation with any (see rejection under 112b above) positive multiphase fluid flows.


(iii) Tadayon is also in the field of blades (see abstract) and teaches: 
a blade (100) comprising pressure (bottom surface 110) and suction (top surface 108) sides connected at leading (front edge 102) and trailing (downstream edge of blade 100) edges (Fig 1a), 
at least one opening (nozzles or openings 116 and 112, connected by conduits 122 and 118, and step 114 between profiles 104 and 106; Fig 1a) extending through the blade at a location between the leading edge and the trailing edge (Fig 1a), 
wherein the at least one opening comprises a slot (step 114 between profiles 104 and 106 and solid line edges 124/126 to dashed line 128, Figs 1a-6f) on the suction side (Fig 1a), the slot extending along a spanwise direction of the blade (Figs 1b-6f). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as disclosed by Torkildsen with the above aforementioned at least one opening as taught by Tadayon for the purpose of maximizing or optimizing the force generated by the blades and increasing the operational range of the blades (Col 15 Lns 39-42; Col 25 Lns 43-46; Col 32 Lns 38-43), as well as improving efficiency and reducing harmful force or stress on the blades (Col 32 Lns 38-43; Col 39 Ln 66 – Col 40 Ln 2). 
(v)   Armstrong is also in the field of axial flow impellers (see title) and teaches a fluid pressure-increasing machine (Col 1 Lns 6/24-26) comprising:
a plurality of impellers (disks 12/14/16) each having a plurality of blades (24/26/28), 
wherein for each blade of each impeller the blade has a leading edge and a trailing edge forming a chord defining an angle less than the stall angle of the blade (Col 1 Lns 30-42/54-61). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle as taught by the proposed combination to be less than the stall angle as taught by Armstrong for the purpose of imparting energy to fluids using a relatively simple design and construction with reduced power consumption (Col 1 Lns 24-28) and preventing boundary layer separation (Col 3 Lns 56-63, Figs 5-6). 
(vii) The Examiner notes that “configured to” in the limitation “the chord length of each blade is configured to be reduced while a pressure gradient along a streamline through the impeller is also reduced” requires only that each blade have at least one opening as claimed (see Pars 0004/0029/0062-0065/0068/0072 of the present application). As the proposed combination has all claimed structural features it is configured to have reduced chord lengths of each blade and a reduced pressure gradient along a streamline through the impeller. 
(viii) Each impeller of the proposed combination has a chord angle less than its stall angle which inherently teaches wherein the machine “does not experience surge induced by boundary layer separation with positive multiphase fluid flows”.  
(b) Regarding claims 3-6: 
(i) The proposed combination teaches the machine of claim 1. 
(ii) Torkildsen does not explicitly disclose wherein the product of the number of individual blades and the axial length is substantially constant regardless of the number of blades selected for each impeller; nor wherein the number of blades is at least 10, 12, or 15.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
(v) As admitted by Applicant, having a product of the number of blades and the axial length be substantially constant regardless of the number of blades selected for each impeller is known in the art (Pars 0066/0068 of the present application).  
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have the number of individual blades as claimed through routine optimization of a result effective variable.  
(c) Regarding claim 7-9: 
(i) The proposed combination teaches the machine of claim 1. 
(ii) Torkildsen further discloses wherein at least some of the impellers are non-cylindrical in shape and the chord line is a mean chord line for the non-cylindrically shaped impellers (Figs 2A/3A-B); wherein the fluid pressure increasing machine comprises a gas compressor (see title); and wherein the fluid pressure increasing machine comprises a pump (Par 0007).


(d) Regarding claim 11: 
(i) Torkildsen discloses a subsea (see abstract) fluid pressure-increasing machine (see title), comprising: 
an elongated member (inner hub assembly 210) rotatable about a longitudinal axis (102); 
a motor system (motor 122) mechanically engaged to the member so as to rotate the member about the longitudinal axis in a rotation direction (Par 0023); and 
a plurality of impellers (axial sections on which a row of impellers 220/222 are attached) coupled to the elongated member (Figs 2A/3A-B), 
each impeller comprising a plurality of individual blades (impellers 220/222), 
each blade comprising a leading edge, a trailing edge, a suction side, a chord length, and a chord line defined by a line between the leading and trailing edges (Figs 2A/3A-B) and each impeller being mounted such that a chord angle of each blade is defined by an angle between the chord line and the rotation direction is less than or equal to a stall angle (operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021, and therefore surge; ); and 
wherein the machine is configured for subsea deployment (see abstract) and does not experience surge induced by boundary layer separation with positive multiphase fluid flow rates (machine operated with positive multiphase fluid flows within operating envelope, i.e. above “surge line”, Par 0021) when operated within the operating envelope (Par 0021).



(ii) Torkildsen does not explicitly disclose: 
wherein at least some impellers of the plurality of impellers having at least one opening extending through each individual blade at a location between the leading edge and the trailing edge, 
such that the at least one opening forms a slot in a radial direction between the longitudinal axis and a radially outlying tip of the blade to reduce a pressure peak or specific loading of the suction side so as to provide a reduced axial length of the impeller and a reduced chord length without exceeding a desired specific load, nor 
wherein the machine does not experience surge induced by boundary layer separation with any (see rejection under 112b above) positive multiphase fluid flows.
(iii) Tadayon is also in the field of blades (see abstract) and teaches: 
a blade (100) comprising pressure (bottom surface 110) and suction (top surface 108) sides connected at leading (front edge 102) and trailing (downstream edge of blade 100) edges (Fig 1a), 
at least one opening (nozzles or openings 116 and 112, connected by conduits 122 and 118, and step 114 between profiles 104 and 106; Fig 1a) extending through the blade at a location between the leading edge and the trailing edge (Fig 1a), 
wherein the at least one opening comprises a slot (step 114 between profiles 104 and 106 and solid line edges 124/126 to dashed line 128, Figs 1a-6f) on the suction side (Fig 1a), the slot extending along a spanwise direction of the blade (Figs 1b-6f). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as disclosed by Torkildsen with the above aforementioned at least one opening as taught by Tadayon for the purpose of maximizing or optimizing the force generated by the blades and increasing the operational range of the blades (Col 15 Lns 39-42; Col 25 Lns 43-46; Col 32 Lns 38-43), as well as improving efficiency and reducing harmful force or stress on the blades (Col 32 Lns 38-43; Col 39 Ln 66 – Col 40 Ln 2). 
 (v)   Armstrong is also in the field of axial flow impellers (see title) and teaches a fluid pressure-increasing machine (Col 1 Lns 6/24-26) comprising:
a plurality of impellers (disks 12/14/16) each having a plurality of blades (24/26/28), 
wherein for each blade of each impeller the blade has a leading edge and a trailing edge forming a chord defining an angle less than the stall angle of the blade (Col 1 Lns 30-42/54-61). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle as taught by the proposed combination to be less than the stall angle as taught by Armstrong for the purpose of imparting energy to fluids using a relatively simple design and construction with reduced power consumption (Col 1 Lns 24-28) and preventing boundary layer separation (Col 3 Lns 56-63, Figs 5-6). 
(vii) The Examiner notes that “to reduce a pressure peak or specific loading of the suction side so as to provide a reduced axial length of the impeller and a reduced chord length of each blade without exceeding a desired specific load” is functional language. Apparatus claims cover what a device is, not what a device does. As the proposed combination teaches all structural limitations of the claim, the subject functional limitation does not differentiate the claimed apparatus from the proposed combination, see MPEP 2114(II). 
(viii) The blades of the proposed combination have chord angles which are less than their stall angles which inherently teaches wherein the machine “does not experience surge induced by boundary layer separation with positive multiphase fluid flows”.
(e) Regarding claim 13-15: 
(i) The proposed combination teaches the machine of claim 11. 
(ii) Torkildsen does not explicitly disclose the product of the number of individual blades and the axial length is substantially constant regardless of the number of individual blades selected for each impeller; nor wherein the number of blades is at least 12 or 15.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
(v) As admitted by Applicant, having a product of the number of blades and the axial length remain substantially constant is known in the art (Pars 0066/0068 of the present application).  
(vi) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have the number of individual blades as claimed through routine optimization of a result effective variable.  
(f) Regarding claim 17: 
(i) Torkildsen discloses a method of imparting force on a fluid (see title, abstract, and Par 0007), comprising: 
rotating an elongated member (inner hub assembly 210) about a longitudinal axis (102) in a rotation direction (Par 0023), 
the member having fixedly mounted thereto a plurality of impellers (axial sections on which a row of impellers 220/222 are attached); 
providing each impeller with a plurality of individual blades (impellers 220/222), 
each blade having a leading edge, a trailing edge, a suction side, a chord length, and a chord line defined by a line between the leading and trailing edges (Figs 2A/3A-B), 
each impeller being mounted such that a chord angle of each blade is defined by an angle between the chord line and the rotation direction is less than or equal to a stall angle at which a maximum force is exerted on a multiphase fluid (operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021, and therefore surge ; “wet gas”, see abstract; “fluid including a gas and liquid phases”, Par 0009) in a direction primarily parallel to the longitudinal axis (central axis 102, solid arrows 202/204, solid arrows 232/234, fluid flow direction being “dotted white arrow” Par 0022; Figs 1/2A/2B); 
without exceeding a desired specific load (operating envelope, Par 0021); and 
wherein the impellers are configured for subsea deployment (see abstract) and do not experience surge induced by boundary layer separation with positive multiphase fluid flows (machine operated with positive multiphase fluid flows within operating envelope, i.e. above “surge line”, Par 0021) when operated within the operating envelope (Par 0021).
(ii) Torkildsen does not explicitly disclose: 
arranging at least one opening through each individual blade at a location between the leading edge and the trailing edge in a direction other than along the chord line to effectively reduce a pressure peak or specific loading of the suction side, 
such that the chord length of each blade and the axial length of each impeller are configured to be reduced without exceeding a desired specific load, compared to a reference impeller with blades free from openings through each individual blade, 
wherein the number of blades is increased according to the reduction in the axial length such that a product of the number of blades and the axial length remains substantially constant compared to the reference impeller; nor 
wherein the impellers do not experience surge induced by boundary layer separation with any (see rejection under 112b above) multiphase fluid flows.  
(iii) Tadayon is also in the field of blades (see abstract) and teaches: 
a blade (100) comprising pressure (bottom surface 110) and suction (top surface 108) sides connected at leading (front edge 102) and trailing (downstream edge of blade 100) edges (Fig 1a), 
at least one opening (nozzles or openings 116 and 112, connected by conduits 122 and 118, and step 114 between profiles 104 and 106; Fig 1a) extending through the blade at a location between the leading edge and the trailing edge (Fig 1a), 
wherein the at least one opening comprises a slot (step 114 between profiles 104 and 106 and solid line edges 124/126 to dashed line 128, Figs 1a-6f) on the suction side (Fig 1a), the slot extending along a spanwise direction of the blade (Figs 1b-6f). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blades as disclosed by Torkildsen with the above aforementioned at least one opening as taught by Tadayon for the purpose of maximizing or optimizing the force generated by the blades and increasing the operational range of the blades (Col 15 Lns 39-42; Col 25 Lns 43-46; Col 32 Lns 38-43), as well as improving efficiency and reducing harmful force or stress on the blades (Col 32 Lns 38-43; Col 39 Ln 66 – Col 40 Ln 2). 
(v)   Armstrong is also in the field of axial flow impellers (see title) and teaches a fluid pressure-increasing machine (Col 1 Lns 6/24-26) comprising:
a plurality of impellers (disks 12/14/16) each having a plurality of blades (24/26/28), 
wherein for each blade of each impeller the blade has a leading edge and a trailing edge forming a chord defining an angle less than the stall angle of the blade (Col 1 Lns 30-42/54-61). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle as taught by the proposed combination to be less than the stall angle as taught by Armstrong for the purpose of imparting energy to fluids using a relatively simple design and construction with reduced power consumption (Col 1 Lns 24-28) and preventing boundary layer separation (Col 3 Lns 56-63, Figs 5-6). 
(vii) Torkildsen further teaches that the number of blades per impeller can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(viii) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
(ix) As admitted by Applicant, having a product of the number of blades and the axial length be substantially constant regardless of the number of blades selected for each impeller is known in the art (Pars 0066/0068 of the present application).  
(x) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have an increased number of blades as claimed through routine optimization of a result effective variable.
(xi) The Examiner notes that the limitation “to effectively reduce a pressure peak or specific loading of the suction side, such that the chord length of each blade and the axial length of each impeller are configured to be reduced without exceeding a desired specific load, compared to a reference impeller with blades free from openings through each individual blade” is not a method step and is met by blades having the at least one opening as claimed, i.e. the reduction of a pressure peak or specific loading and configuring the chord length and axial length to be reduced without desiring a specific load is a direct result of the at least one opening. 
(xii) The blades of the proposed combination have chord angles which are less than their stall angles which inherently teaches wherein the machine “does not experience surge induced by boundary layer separation with positive multiphase fluid flows”.

(g) Regarding claim 18: 
(i) The proposed combination teaches the method of claim 17. 
(ii) Torkildsen discloses that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  However, Torkildsen does not explicitly disclose wherein the method further comprises structuring the openings so that a product of the number of individual blades and the axial length remains substantially constant regardless of the number of individual blades selected for each impeller. 
(iii) As admitted by Applicant, having a product of the number of blades and the axial length remain substantially constant is a known method in the art (Pars 0066/0068 of present application).  
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as taught by proposed combination with an impeller of different axial length and number of blades wherein the product of the number of blades and the axial length is constant between the unmodified and modified impeller as a matter of simple substitution of one known element for another to obtain predictable results.  
(h) Regarding claim 19: 
(i) The proposed combination teaches the method of claim 18. 
(ii) The proposed combination does not explicitly teach wherein structuring comprises reducing an axial length of each individual impeller to 75% or less of a reference impeller having 9 impeller blades without reducing the performance of each impeller relative to the reference impeller. 
(v) The axial length is dependent upon the chord length which will determine the maximum amount of force a blade may impart into its working fluid thus making it a result effective variable.  Further, the Applicant has not stated any new or unexpected results from reducing an axial length to less than 75% of a reference impeller.
 (vi) Torkildsen teaches an embodiment wherein each impeller has 9 blades (Par 0023) and that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021) and further teaches that it is desirable to reduce the axial dimensions of a pump of a given performance (Pars 0037/0038), which would be enabled after incorporating the teachings of Tadayon which improves lift.  
(vii)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the proposed combination to reduce the chord length and therefore the axial length of the impeller through routine optimization of a result effective variable.  
(i) Regarding claim 20: 
(i) The proposed combination teaches the method of claim 18. 
(ii) Torkildsen does not explicitly disclose wherein structuring comprises using at least 12 individual blades on each impeller.
(iii) Torkildsen teaches that the number of blades per impeller and the number of impellers used can be modified based upon dimensions and rotation speeds (Par 0023) within an operating envelope (Par 0021).  Further, the blades are what imparts the force of the machine to the fluid and the number of blades will determine how much force is able to be imparted to the fluid thereby making it a result effective variable able to be modified based upon the operating envelope, dimensions, and rotation speeds of the impeller (see above).
(iv) The Applicant has not disclosed any new or unexpected results of increasing the number of blades and routine optimization of a result effective variable requires only ordinary skill in the art.  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impellers as disclosed by Torkildsen to have at least 12 individual blades as claimed through routine optimization of a result effective variable.  
(j) Regarding claims 21-22: 
(i) The proposed combination teaches the machine of claim 1. 
(ii) The proposed combination further teaches: 
wherein the at least one opening further comprises a circular orifice (nozzles 112, Fig 1a; Col 1 Ln 66 – Col 2 Ln 1) disposed on an opposite side from and in fluid communication with the slot on the suction side (Col 27 Lns 48-50; Fig 1a); and 
wherein the at least one opening further comprises a plurality of orifices (nozzles 112, Fig 1a, for embodiments wherein multiple openings combine into a single slot on the suction surface of the blade such as shown in Figures 4d/5c/6c-f; Col 1 Ln 66 – Col 2 Ln 1) disposed on an opposite side from and in fluid communication with the slot on the suction side (Col 27 Lns 48-50; Fig 1a). 


Claim 10 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140147243 to Torkildsen in view of US 8449255 to Tadayon in further view of US 4483659 to Armstrong as evidenced by US 20100303634 to Long.
(a) Regarding claim 10: 
(i) The proposed combination teaches the machine of claim 1. 
(ii) The proposed combination further teaches wherein the at least one opening effectively increases the stall angle of the impeller (Tadayon: increased range of operation, Col 25 Lns 45-46; see rejection of claim 1).
(iii) Further, it is known in the art that adding slots or gaps to an airfoil increases its stall angle as evidenced by the teachings of US 20100303634 to Long (Long: Par 0002).  
 (b) Regarding claim 16: 
(i) The proposed combination teaches the machine of claim 11. 
(ii) The proposed combination further teaches wherein the openings through the individual blades effectively increase a stall angle (Tadayon: increased range of operation, Col 25 Lns 45-46; see rejection of claim 1) at which maximum force is exerted on a multiphase fluid (Torkildsen: operates within operating envelope avoiding boundary layer separation which is necessary for stall, Par 0021, and therefore surge ; “wet gas”, see abstract; “fluid including a gas and liquid phases”, Par 0009) in a direction primarily parallel to the longitudinal axis when the elongated member is rotated in the rotation direction (Torkildsen: central axis 102, solid arrows 202/204, solid arrows 232/234, fluid flow direction being “dotted white arrow” Par 0022; Figs 1/2A/2B).
(iii) Further, it is known in the art that adding slots or gaps to an airfoil increases its stall angle as evidenced by the teachings of US 20100303634 to Long (Long: Par 0002).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160052621 to Ireland teaches a blade comprising a plurality of openings which receive flow from a plurality of circular orifices (fluid pickups 39) on a pressure side of the blade (Fig 2a) and discharge flow through slots or other shaped discharge orifices (injection port 37) on a suction side of the blade (Fig 2a). US 2019018 to Methvin teaches an airfoil (wing 5) comprising an opening through the airfoil having one or more intake orifices (opening 6) on a pressure side of the airfoil and a slot orifice on a suction side of the airfoil (Figs 1/3/9) and wherein said opening increases lift and stall angle of the airfoil (Col 4 Lns 48-70, Fig 9). US 6435815 to Harvey teaches a blade comprising at least one opening (passages 34) from a pressure to suction side of the blade (Figs 3-9), wherein a spanwise array of a plurality of openings may be replaced with a spanwise extending slot (slots 108/108, Fig 2), and wherein a plurality of openings may be fluidly connected to a single slot (Col 5 Lns 49-58, Fig 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/               Supervisory Patent Examiner, Art Unit 3745